United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                               ___________

                               No. 04-1675
                               ___________

Mark Anthony Gladney,                *
                                     *
                  Appellant,         *
                                     *
      v.                             *
                                     * Appeal from the United States
Hilton Frontenac Hotel,              * District Court for the Eastern
St. Louis Hotel,                     * District of Missouri.
                                     *
                  Appellee,          *      [UNPUBLISHED]
                                     *
Phyllis Kennedy, Human Resources     *
Director; Tom Barton, Chef; Dennis   *
Shelton, General Manager,            *
                                     *
                  Defendants.        *
                                ___________

                          Submitted: December 7, 2004
                             Filed: December 10, 2004
                              ___________

Before MURPHY, FAGG, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.
      Mark Anthony Gladney appeals the district court’s* adverse grant of summary
judgment in favor of Hilton Frontenac Hotel and dismissing Gladney’s employment-
discrimination and retaliation action. Having carefully reviewed the record, we
conclude the judgment was proper for the reasons stated by the district court. Thus,
we affirm the judgment of the district court. See 8th Cir. R. 47B.
                       ______________________________




      *
       The Honorable Henry Edward Autrey, United States District Judge for the
Eastern District of Missouri.

                                        -2-